Title: From George Washington to Major General Philemon Dickinson, 13 June 1780
From: Washington, George
To: Dickinson, Philemon



Dear Sir
Head Quarters Springfeild 13th June 1780

I have the pleasure of receiving yours of the 11th instant—The enemy still continue upon Elizabeth town point with their pickets advanced to the Town—The Militia assembled in a very spirited manner upon the first alarm. Their numbers at present amount to between 2500 and 3000; but as I knew it must be extremely inconvenient for so many to remain abroad, I had, last evening, a meeting with General Heard and the Feild Officers when it was determined to endeavour to keep up about 1500 and dismiss the remainder—That number I think will be sufficient to keep the present force of the enemy in check—Should they receive reinforcements and advance into the Country, we must then call out such further force as circumstances may require. I think

the mode of keeping out the number I have mentioned preferable to that of calling out the whole at once, unless there should be a certain want of their services.
I shall be very happy to see you immediately at Camp where I think the proper arrangements may be made with more precision than at Trenton. I am with great Regard Dear Sir yr &.
